FILED
                                                                                 June 23, 2021
                             STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                           SUPREME COURT OF APPEALS                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0322 (Nicholas County 17-F-64)

Drexel M.
Defendant Below, Petitioner



                               MEMORANDUM DECISION

        Petitioner Drexel M., by counsel Steven Nanners, appeals the Circuit Court of Nicholas
County’s March 9, 2020, sentencing order following his convictions for six counts of first-degree
sexual abuse and six counts of sexual abuse by a guardian or custodian. 1 The State of West
Virginia, by counsel Holly M. Flanigan, filed a response in support of the circuit court’s order.
Petitioner filed a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

                          I.      Factual and Procedural Background

        Petitioner was initially indicted by a Nicholas County grand jury in May of 2002, and he
was charged with one count of first-degree sexual assault of J.B., one count of first-degree sexual
abuse of J.B., and nine counts of first-degree sexual abuse of F.B. 2 In November of 2002, the
circuit court dismissed the 2002 indictment, without prejudice, after petitioner successfully
challenged the admissibility of his statement to law enforcement. As to the statement, the circuit
court found that law enforcement took petitioner’s statement in violation of his Sixth Amendment

       1
           Consistent with our long-standing practice in cases with sensitive facts, we use
initials where necessary to protect the identities of those involved. See In re K.H., 235 W. Va. 254,
773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v. Edward
Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
           Case No. 02-F-36.
                                                  1
right to counsel. When the State noted that the suppressed statement “was a big basis of our
indictment[,]” the circuit court dismissed the indictment without prejudice.

        Petitioner was indicted again in May of 2017. As to J.B., petitioner was indicted on one
count of first-degree sexual assault, one count of first-degree sexual abuse, and one count of sexual
abuse by a parent, guardian, or custodian. As to F.B., petitioner was charged with four counts of
first-degree sexual abuse and four counts of sexual abuse by a parent, guardian, or custodian.

       During the 2017 grand jury proceedings, Deputy Jared Bennett was asked by a member of
the grand jury about why it had taken so long for presentment of the indictment since the crimes
alleged had occurred so long ago. Deputy Bennett replied:

          He [the defendant] was interviewed by Deputy Paul O’Dell and Tpr. Mankins back
          in 2000. His attorney got up and left during the interview, which attorneys can’t do
          that- - so, when he left, they threw out his statement that he had given them, and
          the case was dismissed without prejudice, which that means that it can be brought
          back any time, but what I think is – It just, you know, kind of fell under the –
          wayside and was forgotten – so that’s – that’s why the case was never taken to trial.

       Petitioner moved to dismiss the 2017 charges, arguing that the delay between the 2002
dismissal and the 2017 indictment violated the three-term rule. The circuit court denied petitioner’s
motion finding that there was no violation of the three-term rule.

        An unsigned memorandum from the prosecuting attorney in the 2002 case was revealed
during a discovery conference on the 2017 charges, which provided that the victims’ mother had
initiated charges of molestation or abuse against four men. Two of these individuals died prior to
petitioner’s trial on the 2017 indictment. Additionally, two other individuals who allegedly
overheard the victims’ mother say that she intended to extort money from petitioner in 2002, died
before the trial on the 2017 charges.

        Petitioner was tried in 2020, and the jury found him guilty of six counts of first-degree
sexual abuse and six counts of sexual abuse by a guardian or custodian. Petitioner filed a post-trial
motion and again raised the issue of a speedy trial violation. After considering the motion, the
circuit court reaffirmed its ruling that no speedy trial violation occurred in petitioner’s case.

          The circuit court entered its sentencing order on March 9, 2020. Petitioner then filed this
appeal.

                                     II.     Standard of Review

       In challenging his convictions and claiming entitlement to a new trial, petitioner raises
twenty assignments of error. Our general standard of review is as follows:




                                                   2
               In reviewing challenges to findings and rulings made by a circuit court, we
       apply a two-pronged deferential standard of review. We review the rulings of the
       circuit court concerning a new trial and its conclusion as to the existence of
       reversible error under an abuse of discretion standard, and we review the circuit
       court’s underlying factual findings under a clearly erroneous standard. Questions
       of law are subject to a de novo review.

Syl. Pt. 3, State v. Vance, 207 W. Va. 640, 535 S.E.2d 484 (2000). Where specific standards are
necessary to address petitioner’s assignments of error, they are provided below.

                                         III.    Discussion

         Of petitioner’s twenty assignments of error, his first four concern the circuit court’s denial
of his motion to dismiss the indictment, and the remainder concern various trial and post-trial
rulings. In arguing that the court erred in denying his motion to dismiss the indictment, petitioner
first argues that the circuit court’s failure to dismiss the 2017 indictment resulted in a violation of
his right to a speedy trial. Respondent maintains that petitioner’s speedy trial rights were not
implicated where the initial indictment was dismissed. Upon a review of the record and our
jurisprudence on this issue, we agree with respondent.

       West Virginia Code § 62-3-21 provides:

       Every person charged by presentment or indictment with a felony or misdemeanor,
       and remanded to a court of competent jurisdiction for trial, shall be forever
       discharged from prosecution for the offense, if there be three regular terms of such
       court, after the presentment is made or the indictment is found against him, without
       a trial, unless the failure to try him was caused by his insanity; or by the witnesses
       for the State being enticed or kept away, or prevented from attending by sickness
       or inevitable accident; or by a continuance granted on the motion of the accused; or
       by reason of his escaping from jail, or failing to appear according to his
       recognizance, or of the inability of the jury to agree in their verdict; and every
       person charged with a misdemeanor before a justice of the peace, city police judge,
       or any other inferior tribunal, and who has therein been found guilty and has
       appealed his conviction of guilt and sentence to a court of record, shall be forever
       discharged from further prosecution for the offense set forth in the warrant against
       him, if after his having appealed such conviction and sentence, there be three
       regular terms of such court without a trial, unless the failure to try him was for one
       of the causes hereinabove set forth relating to proceedings on indictment.

Thus, a person who is charged with a felony shall be discharged from prosecution for that felony
if three terms of court pass without trial after the presentment or indictment. While the prosecution
is required to provide a trial without unreasonable delay, the accused may not count in his favor
“any term of the court which occurred in part during the time he was without jurisdiction of the
court.” State v. Foddrell, 165 W. Va. 540, 545, 269 S.E.2d 854, 858 (1980) (citation omitted).



                                                  3
       Excluding the terms of court where there were no charges pending against petitioner
comports with the purpose of the speedy trial provision. As the United States Supreme Court has
explained, “the Speedy Trial Clause’s core concern is impairment of liberty.” United States v. Loud
Hawk, 474 U.S. 302, 312 (1986).

       The speedy trial guarantee is designed to minimize the possibility of lengthy
       incarceration prior to trial, to reduce the lesser, but nevertheless substantial,
       impairment of liberty imposed on an accused while released on bail, and to shorten
       the disruption of life caused by arrest and the presence of unresolved criminal
       charges.

United States v. MacDonald, 456 U.S. 1, 8 (1982). “Once criminal charges are dismissed, the
speedy trial guarantee is no longer applicable.” Id.

        Petitioner relies on State v. Carrico, 189 W. Va. 40, 427 S.E.2d 474 (1993), and State v.
Crawford, 83 W. Va. 556, 98 S.E. 615 (1919), in support of his assertion that dismissal of the 2002
indictment did not toll or restart the running of the three terms of court as contemplated by West
Virginia Code § 62-3-21. However, Carrico and Crawford are both nolle prosequi cases, and
therefore are fundamentally different than the case presently before this Court. 3 Here, unlike
Crawford and Carrico, the State did not enter a nolle prosequi following petitioner’s 2002 charges.
Instead, the State dismissed petitioner’s 2002 case for cause, thereby terminating the criminal
prosecution and restoring petitioner’s personal liberty. 4 Since the initial indictment was dismissed,
the 2002 indictment is not included in a speedy trial analysis. Accordingly, we find that the circuit
court did not err when it ruled that petitioner’s speedy trial rights were not violated.

        Next, petitioner maintains that he was prejudiced by the preindictment delay and the circuit
court abused its discretion and when it failed to dismiss the 2017 indictment. Petitioner maintains
that the prosecuting attorney can offer no reason why he was not indicted between November 2002
and 2017, noting that no evidence of consequence was gathered during the fifteen-year delay and


       3
          In Crawford, the State entered a nolle prosequi in the third term of court following the
indictment to avoid operation of the three-term rule. The State then re-indicted petitioner after the
three terms of court had lapsed and obtained a conviction. In that matter, the Court rejected the
prosecution’s manipulation of the three-term rule in an effort to keep Mr. Crawford in jeopardy
and reversed the conviction. In Carrico, the State also exerted control over the speedy trial time
clock by entering a nollo prosequi, to buy time after the circuit court refused to grant a motion to
continue. The State later re-indicted the defendant and obtained a conviction in the third term after
the original indictment.
       4
         Petitioner’s reliance on State ex rel. Webb v. Wilson, 182 W. Va. 538, 390 S.E.2d 9 (1990),
is also misplaced as that case is distinguishable from the instant matter. In Webb, the indictment
was dismissed after three unexcused terms of court had expired. The State then sought to re-indict
on the same offenses. In Webb, the defendant brought a writ of prohibition and this Court explained
that the State was barred from re-indicting petitioner for the same offenses, pursuant to West
Virginia Code § 62-3-21.

                                                  4
that several witnesses died during the period of preindictment delay. Respondent contends that the
circuit court properly and repeatedly found that this claim was meritless because petitioner failed
to show actual prejudice from the delay in prosecution. In this regard, we agree with respondent.

        We have held that

                 [i]n determining whether preindictment delay violates the Due Process
        Clause of the Fifth Amendment to the U.S. Constitution and Article III, Section 10
        of the West Virginia Constitution, the initial burden is on the defendant to show
        that actual prejudice has resulted from the delay. Once that showing has been made,
        the trial court must then balance the resulting prejudice against the reasonableness
        of the delay. In balancing these competing interests, the core inquiry is whether the
        government’s decision to prosecute after substantial delay violates fundamental
        notions of justice or the community’s sense of fair play.

Syl. Pt. 3, in part, State ex rel. Knotts v. Facemire, 223 W. Va. 594, 678 S.E.2d 847 (2009).

        Further, in Knotts, we held that

                [t]o demonstrate that preindictment delay violates the Due Process Clause
        of the Fifth Amendment to the U.S. Constitution and Article III, Section 10 of the
        West Virginia Constitution, a defendant must introduce substantial evidence of
        actual prejudice which proves he was meaningfully impaired in his ability to defend
        against the state’s charges to such an extent that the disposition of the criminal
        proceeding was or will be likely affected.

Knotts at Syl. Pt. 4.

        In accordance with Knotts, a defendant must make a threshold showing of actual prejudice
as a result of preindictment delay before a balancing of the interests is required. Petitioner argues
that he was prejudiced by the delay where two of the individuals who were accused of molestation
by the victims’ mother died prior to the trial on his 2017 indictment and he was robbed of “[a]ny
impeachment evidence these deceased witnesses could have provided.” 5 However, petitioner’s
passing reference to “impeachment evidence” does not show prejudice, much less actual prejudice.
Although two of these individuals were deceased prior to the trial, petitioner makes no other
mention of how this prejudiced him. Such vague and conclusory allegations of prejudice were
disavowed by this Court in State v. Cook, 228 W. Va. 563, 568, 723 S.E.2d 338, 393 (2010), where
we noted:


        5
          These individuals were identified in a memorandum from the prosecuting attorney’s file.
Additionally, petitioner maintains that although the circuit court entered an order in the 2002 case
requiring that individuals who resided in the home at the time of the alleged acts be deposed, these
depositions were not taken prior to the dismissal of the 2002 indictment. Petitioner claims that due
to the delay, the whereabouts of some of these witnesses are now unknown and another witness is
now suffering from dementia.

                                                 5
       Vague and conclusory allegations of prejudice, as we made clear in Facemire, are
       simply not sufficient. Not only must the contemplated testimony of a missing or
       deceased witness be demonstrated with ample specificity, but the impact of that
       missing testimony on the defense must be shown. To rely upon presumption or
       inference, as Appellant does here, by representing as fact that his mother would
       have been able to contradict the evidence offered by the State against him while
       offering little in the way of specifics regarding her expected testimony is clearly
       insufficient under our holding in Facemire. The degree of specificity required to
       establish actual prejudice is that which will solidly demonstrate how a defendant
       has been “meaningful[ly] impair[ed]” in conducting his defense.

       Petitioner also argues that evidence to impeach F.B., J.B., and their mother, was lost with
the deaths of two witnesses, who may have overheard the mother say that she intended to extort
money from petitioner in 2002. Although these two witnesses were no longer available, another
individual testified at length to hearing the same information. Thus, petitioner cannot show that he
was prejudiced by the absence of these two witnesses.

        Petitioner also maintains that he cannot locate witnesses who were not deposed in the 2002
case. Additionally, he claims that files or statements that were taken by his counsel in 2002 were
no longer available. As to these witnesses, we note that a few of the witnesses provided testimony
under oath in connection with the 2002 indictment, and were subject to cross-examination. Thus,
this testimony could be admissible pursuant to West Virginia Rule of Evidence 804(b)(1).
Moreover, the circuit court found that petitioner did not demonstrate that he made serious attempts
to locate the other witnesses and show that the information from the witnesses was not available
from other sources. Consistent with our established precedent, petitioner bears the burden of
showing that preindictment delay violated his due process rights by introducing substantial
evidence of actual prejudice that proves he was meaningfully impaired in his ability to defend
against the State’s charges. Here, he has failed to meet this burden, and therefore this assignment
of error fails.

        Next, petitioner contends that Deputy Bennett contaminated the grand jury proceedings,
prejudiced petitioner, and that the circuit court abused its discretion when it failed to dismiss the
2017 indictment after Deputy Bennett gave the testimony concerning petitioner’s statement quoted
above before the grand jury, despite the State’s agreement that it would not offer evidence of his
previously suppressed statement at trial. Respondent maintains that although the 2002 indictment
was predicated on petitioner’s statement, the 2017 indictment was based entirely on the disclosures
of F.B. and J.B., not petitioner’s statement. In this proceeding, petitioner’s statement was
mentioned only in response to a question from the grand jury. Moreover, respondent maintains
that the 2017 indictment was facially valid and therefore not subject to attack. We agree with
respondent.

        In West Virginia, “the validity of an indictment is not affected by the character of the
evidence introduced before the grand jury, an indictment valid on its face is not subject to challenge
by a motion to quash on the ground the grand jury considered inadequate or incompetent evidence
in returning the indictment.” State v. Carter, 232 W. Va. 97, 101, 750 S.E.2d 650, 654 (2013).

                                                  6
Moreover, circuit courts do not routinely peek behind the veil of an indictment to assess the
evidence presented to the grand jury, doing so only where fraud exists. Specifically, this court has
held that “[e]xcept for willful, intentional fraud the law of this State does not permit the court to
go behind an indictment to inquire into the evidence considered by the grand jury, either to
determine its legality or its sufficiency.” Syl. Pt. 2, State ex rel. Pinson v. Maynard, 181 W. Va.
662, 383 S.E.2d at 844 (1989) (citation omitted).

       Based upon our review of the record, the 2017 indictment was facially valid and therefore
not subject to attack. Moreover, there was no willful or intentional fraud. Thus, we refuse to peek
behind the veil of the indictment, and this assignment of error fails.

        In petitioner’s final challenge to the court’s denial of his motion to dismiss the indictment,
he maintains that the court erred by failing to recognize the law of the case 6 established during the
2002 case, arguing that the 2002 indictment was dismissed “based upon the fraudulently obtained
and suppressed statement” and, therefore, the court should have extended the ruling to require
dismissal of the 2017 indictment. Respondent counters that the law of the case has no application
herein. We agree with respondent, as petitioner mischaracterized what transpired at the grand jury
proceedings, and the suppressed statement was not used to obtain the indictment. Thus, this
assignment of error fails.

        Moving to his assignments of error concerning the court’s trial rulings, petitioner maintains
that the circuit court erred when it denied his motion for an in camera hearing on the morning of
trial, which he sought for the purpose of questioning the alleged victims, their mother, and their
aunt. Respondent counters that the circuit court’s ruling was appropriate because petitioner was
simply attempting to re-litigate the “possibility of false allegations” made by the victims of sexual
misconduct against people other than petitioner. 7 Respondent notes that petitioner has not pointed
to any legal authority that would require an in camera hearing, nor has he indicated how an in
camera hearing would alter the circuit court’s ruling on this issue. We agree with respondent.



       6
           We have stated that

       The law of the case doctrine “generally prohibits reconsideration of issues which
       have been decided in a prior appeal in the same case, provided that there has been
       no material changes in the facts since the prior appeal, such issues may not be
       relitigated in the trial court or re-examined in a second appeal.” 5 Am.Jur.2d
       Appellate Review § 605 at 300 (1995) (footnotes omitted).

State ex rel. Frazier & Oxley, L.C. v. Cummings, 214 W. Va. 802, 808, 591 S.E.2d 728, 734 (2003).
       7
         The State moved in limine to preclude petitioner from presenting this evidence and cross-
examining witnesses with it. The court granted the motion, relying primarily on Rule 404(b) of the
West Virginia Rules of Evidence, which provides that, with a few enumerated exceptions,
“[e]vidence of a crime, wrong, or other act is not admissible to prove a person’s character in order
to show that on a particular occasion the person acted in accordance with the character.”

                                                  7
       We have stated that “[a] trial court’s evidentiary rulings, as well as its application of the
Rules of Evidence, are subject to review under an abuse of discretion standard.” Syl. Pt. 4, State
v. Rodoussakis, 204 W. Va. 58, 511 S.E.2d 469 (1998). As to this assignment of error, West
Virginia’s rape shield statute, West Virginia Code § 61-8B-11, was enacted to protect victims of
sexual assault. This Court has specifically held that

               [e]vidence that the alleged victim of a sexual offense has made statements
       about being the victim of sexual misconduct, other than the statements that the
       alleged victim has made about the defendant and that are at issue in the state’s case
       against the defendant, is evidence of the alleged victim’s “sexual conduct” and is
       within the scope of West Virginia’s rape shield law, W.Va.Code, 61–8B–11 [1986]
       and West Virginia Rules of Evidence 404(a)(3) [1994], unless the defendant
       establishes to the satisfaction of the trial judge outside of the presence of the jury
       that there is a strong probability that the alleged victim’s other statements are false.

Syl. Pt. 1, State v. Quinn, 200 W. Va. 432, 490 S.E.2d 34 (1997).

        Here, the circuit court ruled that petitioner failed to offer strong and substantial proof of
actual falsity and, even if he had, Rule 404(b) precluded the cross-examination of the victims.8
Because petitioner does not mention or address the circuit court’s findings and conclusions that
the evidence would constitute inadmissible character evidence, he has failed to demonstrate that
the court abused its discretion in deeming the evidence inadmissible.

        Although the circuit court twice ruled on the admissibility of this evidence, petitioner
sought an in camera hearing on the morning of trial to relitigate the “possibility of false allegations”
made by F.B. and J.B. The circuit court refused this request, stating “[w]e already had a hearing
on this. I’ve already entered an Order, and I made findings of fact and conclusions of law, and I
held that evidence is not admissible under Barbe 9 and Rule 404(b).” Upon review of the record,
the circuit court did not abuse its discretion with respect to this ruling. Accordingly, this
assignment of error fails.

       Petitioner next argues the court improperly limited the scope of petitioner’s cross-
examination of Sgt. Bennett, the victims’ mother, the victims, and the victims’ former babysitter.
As to Sgt. Bennett, petitioner claims that he wanted to “ferret out whether the alleged victims. . .


       8
          Petitioner also claims that the circuit court erroneously precluded his counsel from
questioning the victims’ babysitter, who babysat the victims around the time of the acts alleged in
the indictment, with respect to the victims’ reputation for truthfulness. Importantly, respondent
notes that petitioner voiced no objection to this ruling below and therefore this issue is not properly
before this Court. We agree with respondent. Inasmuch as this issue is not properly before this
Court, we decline to address it. See State v. Miller, 194 W. Va. 3, 17, 459 S.E.2d 114, 128 (1995)
(“‘One of the most familiar procedural rubrics in the administration of justice is the rule that the
failure of a litigant to assert a right in the trial court likely will result’ in the imposition of a
procedural bar to an appeal of that issue.”) (citation omitted).
       9
           Barbe v. McBride, 521 F.3d 443 (4th Cir. 2008).
                                                   8
had falsely accused other adult male relatives or show the investigation was negligent and
incomplete.” Petitioner’s briefing on this issue was inadequate and failed to comply with Rule
10(c)(7) of the West Virginia Rules of Appellate Procedure, which requires that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on . .
       . The argument must contain appropriate and specific citations to the record on
       appeal, including citations that pinpoint when and how the issues in the
       assignments of error were presented to the lower tribunal. The Court may disregard
       errors that are not adequately supported by specific references to the record on
       appeal.

(Emphasis added). Additionally, in an Administrative Order entered December 10, 2012, Re:
Filings That Do Not Comply With the Rules of Appellate Procedure, the Court noted that “[b]riefs
that lack citation of authority [or] fail to structure an argument applying applicable law” are not in
compliance with this Court’s rules. Further, “[b]riefs with arguments that do not contain a citation
to legal authority to support the argument presented and do not ‘contain appropriate and specific
citations to the . . . record on appeal . . .’ as required by rule 10(c)(7)” are not in compliance with
this Court’s rules. Nowhere in petitioner’s discussion does he point to how the issues were
presented to the circuit court (therefore it is unclear if this was preserved for appellate review), if
petitioner objected, or how the circuit court ruled on the objection. Even if petitioner preserved the
issue for appellate review, he has failed to show that the circuit court abused its discretion in
limiting the scope of petitioner’s cross-examination. Therefore, we decline to address this
assignment of error on appeal.

        Next, petitioner maintains that the court erred in precluding petitioner from inquiring of
the alleged victims’ mother; the victims themselves; and the victims’ aunt concerning prior false
accusations of sexual misconduct against other male relatives. As to this assignment of error,
petitioner’s contention is skeletal, consisting of no citation to the record, no citation to when or
how the issue was raised or ruled upon, no argument, and no legal analysis. Although petitioner
makes the conclusory statement that “the door to inquiry was opened,” he offers no factual support
whatsoever from any part of the record. For the same reason that petitioner’s previous assignment
of error fails, this assignment of error fails.

        Next, petitioner claims that the court erred in refusing to allow his counsel to cross-
examine the victims, J.B. and F.B., with handwritten statements taken from them by the child
protective services worker attendant to the 2002 indictment. Upon our review of the record,
however, it appears that petitioner attempted to utilize a document that had not been authenticated
regarding an interview of J.B. nineteen years earlier. Moreover, after the circuit court sustained
the State’s objection, petitioner did not raise an objection to the circuit court’s ruling. Thus,
petitioner waived his right to raise the issue on appeal. See Miller, 194 W. Va. at 18, 459 S.E.2d
at 129.

       Petitioner also claims that the circuit court abused its discretion by refusing to allow
counsel to make an in camera inquiry about a disturbance that occurred outside the courtroom on
the second day of trial when a witness was testifying. Petitioner claims that the disturbance was a

                                                  9
possible violation of the sequestration order and Rule 615 of the West Virginia Rules of Evidence,
regarding sequestration of witnesses, and, accordingly, he sought to take testimony as to who said
what to whom. 10 Despite petitioner’s reliance on Rule 615, this argument is not properly before
this Court because the record does not reflect that petitioner raised the Rule 615 argument below.
See State v. Shrewsbury, 213 W. Va. 327, 334, 582 S.E.2d 774, 781 (2003) (“To preserve an issue
for appellate review, a party must articulate it with such sufficient distinctiveness to alert a circuit
court to the nature of the claimed defect.”) (citation omitted).

        Next, petitioner claims that the circuit court erred when it included the phrase the “truth of
the matter” twelve different times in the jury charge, maintaining that the court placed improper
and unconstitutional emphasis on the instruction. He suggests that the circuit court defined
“beyond a reasonable doubt” to include an element of “truth.” Respondent maintains this
contention is conclusory and meritless. Petitioner’s brief is deficient as to this assignment of error
as he does not point to an objection (if one was raised), how the circuit court resolved the objection,
why the circuit court’s decision was erroneous, nor any relevant authority to support his argument.
We have repeatedly noted that “[j]udges are not like pigs, hunting for truffles buried in briefs.”
State, Dep’t of Health and Human Res. ex rel. Robert Michael B. v. Robert Morris N., 195 W. Va.
759, 765, 466 S.E.2d 827, 833 (1995) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th
Cir. 1991)). Inasmuch as petitioner has failed to comply with Rule 10(c)(7) of the West Virginia
Rules of Appellate Procedure, we decline to address this assignment of error on appeal.

        Petitioner also argues that two of the jurors, Juror Harper and Juror Dillon, should have
been removed from the jury panel for cause and that the circuit court’s refusal to do so violated
petitioner’s due process right to an impartial jury. Respondent maintains that the circuit court did
not err with respect to its decision not to strike these jurors and that petitioner’s brief does not
comport with the appellate rules governing petitioner’s appeal. Upon a review of the record, we
agree with respondent.

        As to Juror Harper, petitioner’s brief contains no citations to the record, cites no relevant
authority, and makes no arguments applying this authority. Accordingly, we decline to consider
the merits of petitioner’s assignment of error as to Juror Harper due to his failure to comply with
Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure.

        As to Juror Dillon, petitioner maintains that she should have been struck for cause because
the juror previously worked with a trial witness (“Witness Clutter”) at a hospital as a medical
record transcriptionist and could have transcribed notes from the emergency room examination of
the victims. Notably, however, Juror Dillon stated under oath that she did not have access to patient
files, rarely saw notes taken by Witness Clutter in the emergency room, and that her past
employment with Witness Clutter would not affect her ability to be fair and impartial in the case.


       10
         Petitioner relies on Syllabus Point 3 of State v. Omechinski, 196 W. Va. 41, 468 S.E.2d
173 (1996), where this Court held that “[a] circumvention of Rule 615 of the West Virginia Rules
of Evidence occurs where witnesses indirectly defeat its purpose by discussing with other
witnesses who are subject to recall testimony they have given and events occurring in the
courtroom.”

                                                  10
The circuit court denied petitioner’s motion to strike for cause, finding that “[Juror Dillon]
indicated that she can be fair and impartial and not biased towards any party, the State or the
defendant.” Petitioner ultimately removed Ms. Dillon with a peremptory strike. Although
petitioner’s brief does not comply with Rule 10 on this issue, he cannot prevail on the merits of
this assignment of error because he removed the juror with a peremptory strike and did not show
prejudice. Syl. Pt. 6, in part, State v. Benny W., 242 W. Va. 618, 837 S.E.2d 679 (2019) ( “A trial
court’s failure to remove a biased juror from a jury panel . . . does not violate a criminal defendant’s
right to a trial by an impartial jury if the defendant removes the juror with a peremptory strike. In
order to obtain a new trial for having used a peremptory strike to remove a biased juror from a jury
panel, a criminal defendant must show prejudice.”) (Citation omitted.)

        Next, petitioner argues that he should receive a new trial due to prejudice that resulted from
the testimony of Trooper Daniel White regarding “other victims” and his “other investigations,”
even though these did not necessarily implicate petitioner. Respondent counters that this
assignment of error is not only inadequately briefed, but it also ignores the corrective measures
taken by the court such as the circuit court’s unequivocal instruction to the jury “to disregard the
testimony of Daniel White in its entirety. You are not to consider the testimony of Trp. White
during the deliberations in any manner or for any purpose.” 11 Given this corrective measure, the
circuit court denied petitioner’s post-trial motion for relief. Respondent maintains that petitioner
has not only failed to acknowledge the rulings, but has also not demonstrated how the rulings were
erroneous or insufficient. We agree, and, therefore, this assignment of error fails.

        Petitioner’s final three assignments of error assert that the circuit court improperly denied
his motion for a directed verdict at the close of the State’s evidence; improperly denied his post-
verdict motion for judgment of acquittal; and cumulative error. As to these issues, petitioner’s
submissions fail to comply with Rule 10(c) of the West Virginia Rules of Appellate Procedure.
Each of these “assignments of error” is comprised of only a one-sentence assertion. Petitioner does
not identify where and how these issues were dealt with by the circuit court. He does not cite any
facts or legal authorities and fails to assert an argument. The final assignment of error is essentially
the same. Just as we found with other of petitioner’s inadequately briefed assignments of error,
“[a] skeletal ‘argument’, really nothing more than an assertion, does not preserve a claim....Judges
are not like pigs, hunting for truffles buried in briefs.” Robert Morris N., 195 W. Va. at 765, 466
S.E.2d at 833 (citation omitted). Thus, we refuse to address these arguments on appeal.

                                         IV.     Conclusion

        For the foregoing reasons, we affirm.

                                                                                             Affirmed.


ISSUED: June 23, 2021



        11
           Prior to this instruction, the circuit court granted petitioner’s motion for a limiting
instruction regarding Trooper White’s testimony.
                                                  11
CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison

DISSENTING:

Justice William R. Wooton


Wooton, Justice, dissenting:

         I respectfully dissent. I would have put this case on the Rule 20 docket in order to permit
full briefing and oral argument on the substantial constitutional issue presented here: whether the
fifteen-year pre-indictment delay denied petitioner his right to a speedy trial. In this regard, we
have held that “[t]he right to a trial without unreasonable delay is basic in the administration of
criminal justice and is guaranteed by both the state and federal constitution. U.S. Const. Amend.
VI; W.Va. Const., Art. 3, § 14.” Syl. Pt. 1, State v. Foddrell, 171 W. Va. 54, 297 S.E.2d 829
(1982); see also State v. Jessie, 225 W. Va. 21, 28, 689 S.E.2d 21, 28 (2009) (clarifying that even
where no Sixth Amendment violation is found, a substantial delay “causing prejudice to the
defendant by way of loss of witnesses or other evidence” implicates Fifth Amendment due process
concerns.

        Petitioner alleges that in the fifteen years that elapsed between his first indictment, which
was dismissed, and his second indictment, several key witnesses died or developed dementia. I
believe that this Court needs to do a “deep dive” into the record to determine how critical those
witnesses may have been to the petitioner’s defense against the charges. Accordingly, I
respectfully dissent.




                                                 12